

115 S3483 IS: Study of Underrepresented Classes Chasing Engineering and Science Success Act of 2018
U.S. Senate
2018-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3483IN THE SENATE OF THE UNITED STATESSeptember 24, 2018Mr. Grassley (for himself, Mr. Coons, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo direct the Under Secretary of Commerce for Intellectual Property and Director of the United
			 States Patent and Trademark Office, in consultation with the Administrator
			 of the Small Business Administration, to conduct a study and provide
			 recommendations to promote the participation of women, minorities, and
			 veterans in entrepreneurship activities and the patent system, to extend
			 by 8 years the authority of the United States Patent and Trademark Office
			 to set the amounts for the fees that the Office charges, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Study of Underrepresented Classes Chasing Engineering and Science Success Act of 2018 or the SUCCESS Act. 2.Findings; sense of congress (a)FindingsCongress finds the following:
 (1)Patents and other forms of intellectual property are important engines of innovation, invention, and economic growth.
 (2)Many innovative small businesses, which create more than 20 percent of the total number of new jobs created in the United States each year, depend on patent protections to commercialize new technologies.
 (3)Universities and their industry partners also rely on patent protections to transfer innovative new technologies from the laboratory or classroom to commercial use.
 (4)Recent studies have shown that there is a significant gap in the number of patents applied for and obtained by women and minorities.
 (b)Sense of CongressIt is the sense of Congress that the Government of the United States has the responsibility to work with the private sector to close the gap in the number of patents applied for and obtained by women and minorities to harness the maximum innovative potential of the United States and continue to promote leadership by the United States in the global economy.
			3.Study and report
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.
 (2)AgencyThe term agency means a department, agency, or instrumentality of the United States Government. (3)DirectorThe term Director means the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office.
 (b)StudyThe Director, in consultation with the Administrator and any other head of an appropriate agency, shall conduct a study that—
 (1)identifies publicly available data on the number of patents annually applied for and obtained by, and the benefits of increasing the number of patents applied for and obtained by, women, minorities, and veterans and small businesses owned by women, minorities, and veterans; and
 (2)provides legislative recommendations for how to— (A)promote the participation of women, minorities, and veterans in entrepreneurship activities; and
 (B)increase the number of women, minorities, and veterans who apply for and obtain patents. (c)ReportNot later than 1 year after the date of enactment of this Act, the Director shall submit to the Committee on the Judiciary of the Senate, the Committee on Small Business and Entrepreneurship of the Senate, the Committee on the Judiciary of the House of Representatives, and the Committee on Small Business of the House of Representatives a report on the results of the study conducted under subsection (b).
 4.Extension of fee-setting authoritySection 10(i)(2) of the Leahy-Smith America Invents Act (35 U.S.C. 41 note) is amended by striking 7-year and inserting 15-year.